UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06196 and 811-21298 Name of Fund: BIF Treasury Fund and Master Treasury LLC Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: John M. Perlowski, Chief Executive Officer, BIF Treasury Fund and Master Treasury LLC, 55 East 52 nd Street, New York, NY 10055 Registrants’ telephone number, including area code: (800) 626-1960 Date of fiscal year end: 03/31/2011 Date of reporting period: 03/31/2011 Item 1 – Report to Stockholders March 31, 2011 Annual Report BIF Government Securities Fund BIF Treasury Fund Not FDIC Insured  No Bank Guarantee  May Lose Value Table of Contents Page Dear Shareholder 3 Annual Report: Money Market Overview 4 Fund Information 5 Disclosure of Expenses 5 Fund Financial Statements: Statements of Assets and Liabilities 6 Statements of Operations 7 Statements of Changes in Net Assets 8 Fund Financial Highlights 9 Fund Notes to Financial Statements 11 Fund Report of Independent Registered Public Accounting Firm 13 Fund Important Tax Information 13 Portfolio Information 14 Master LLC Financial Statements: Schedules of Investments 15 Statements of Assets and Liabilities 17 Statements of Operations 18 Statements of Changes in Net Assets 18 Master LLC Financial Highlights 19 Master LLC Notes to Financial Statements 20 Master LLC Report of Independent Registered Public Accounting Firm 22 Officers and Directors 23 Additional Information 26 2 ANNUAL REPORT MARCH 31, 2011 Dear Shareholder Over the past 12 months, we have seen a sluggish, stimulus-driven economic recovery at long last gain real traction, accelerate, and transition into a consumption-driven expansion. For the most part, 2010 was plagued with widely fluctuating economic data, but as the year drew to a close, it became clear that cyclical stimulus had beaten out structural problems as economic data releases generally became more positive and financial markets showed signs of continuing improvement. Although the sovereign debt crises and emerging market inflation that troubled the global economy in 2010 remain a challenge today, overall investor sentiment had improved considerably. In the first quarter of 2011, significant global events gave rise to new concerns about the future of the global economy. Political turmoil spread across the Middle East/North Africa (“MENA”) region, oil and other commodity prices soared, and markets recoiled as the nuclear crisis unfolded in the wake of a 9.0-magnitude earthquake and tsunami that struck Japan in March. These events shook investor confidence, but the global economic recovery would not be derailed. In the United States, strength from the corporate sector and increasing consumer spending have been key drivers of economic growth, while the housing and labor markets have been the heaviest burdens. While housing has yet to show any meaningful sign of improvement, labor statistics have become increasingly positive in recent months. Global equity markets experienced uneven growth and high volatility over the course of 2010, but ended the year strong. Following a strong start to 2011, the aforementioned headwinds brought high volatility back to equity markets. A pick up in inflationary pressures caused emerging market equities to underperform developed markets, where threats of inflation remained relatively subdued. Overall, equities posted strong returns for the 12-month period. US stocks outpaced most international markets and small cap stocks outperformed large caps as investors moved into higher-risk assets. Fixed income markets saw yields trend lower over most of 2010, until the fourth quarter brought an abrupt reversal in sentiment and risk tolerance that drove yields sharply upward (pushing bond prices down) through year end. Improving economic data continued to pressure fixed income yields in 2011; however, escalating geopolitical risks have acted as a counterweight, restoring relative stability to yield movements. Global credit markets were surpris- ingly resilient in the face of major headwinds during the first quarter. Yield curves globally remained steep by historical standards and higher-risk sectors continued to outperform higher-quality assets. The tax-exempt municipal market enjoyed a powerful rally during the period of low interest rates in 2010; however, when the yield trend reversed, the market was dealt an additional blow as it became evident that the Build America Bond program would expire at year end. In addition, negative headlines regarding fiscal challenges faced by state and local governments damaged investor confidence and further heightened volatility in the municipal market. Tax-exempt mutual funds experienced heavy outflows, resulting in wider quality spreads and further downward pressure on municipal bond prices. These headwinds began to abate in 2011 and the tax-exempt municipal market staged a mild rebound in the first quarter. Cash investments, as represented by the 3-month Treasury bill, returned only a fraction over 0% for the 12-month period as short-term interest rates remained low. Yields on money market securities remain near all-time lows. Total Returns as of March 31, 2011 6-month 12-month US large cap equities (S&P 500 Index) 17.31% 15.65% US small cap equities (Russell 2000 Index) 25.48 25.79 International equities (MSCI Europe, Australasia, Far East Index) 10.20 10.42 3-month Treasury bill (BofA Merrill Lynch 3-Month Treasury Bill Index) 0.09 0.16 US Treasury securities (BofA Merrill Lynch 10-Year US Treasury Index) (5.90) 6.52 US investment grade bonds (Barclays Capital US Aggregate Bond Index) (0.88) 5.12 Tax-exempt municipal bonds (Barclays Capital Municipal Bond Index) (3.68) 1.63 US high yield bonds (Barclays Capital US Corporate High Yield 2% Issuer Capped Index) 7.24 14.26 Past performance is no guarantee of future results. Index performance shown for illustrative purposes only. You cannot invest directly in an index. While no one can peer into a crystal ball and eliminate the uncertainties presented by the economic landscape and financial markets, BlackRock can offer investors the next best thing: partnership with the world’s largest asset management firm and a unique global perspective that allows us to identify trends early and capitalize on market opportunities. For additional market perspective and investment insight, visit www.blackrock.com/ shareholdermagazine , where you’ll find the most recent issue of our award-winning Shareholder ® magazine, as well as its quarterly companion newsletter, Shareholder Perspectives . As always, we thank you for entrusting BlackRock with your investments, and we look forward to your continued partnership in the months and years ahead. THIS PAGE NOT PART OF YOUR FUND REPORT 3 Money Market Overview For the Period Ended March 31, 2011 Throughout the 12-month period ended March 31, 2011, the Federal Open Market Committee (FOMC) maintained the target range for the federal funds rate at 0.00% to 0.25% while remaining consistent in its position that economic conditions were likely to warrant “exceptionally low levels of the federal funds rate for an extended period.” At its March 15, 2011 meeting, the FOMC acknowledged that labor markets “appear to be improving gradually” and that household spending and business investment continue to expand. The FOMC also confirmed its intention to continue the policy it announced in November 2010 to purchase $600 billion of longer-term Treasury securities by the end of June 2011. While these large-scale asset purchases have the intent of keeping interest rates low, they also result in a reduced supply of overnight repurchase agreements due to the limited amount of longer-term Treasury securities available to collateralize them. As the United States approached its national debt ceiling in early 2011, the US Treasury announced its intention to gradually reduce the balance of its Supplementary Financing Program account from $200 billion to $5 billion by letting currently outstanding Treasury bills mature without rolling them over. This action has the effect of increasing reserves in the banking system while reducing the supply of Treasury bills. The tightening in supply of Treasury bills and overnight repurchase agreements drove rates down on those instruments toward the end of the period. Early in May 2010, heightened concerns about sovereign risk in certain peripheral European countries led to increased financial market volatility and upward pressure on the London Interbank Offered Rates (LIBOR settings). To improve liquidity conditions in US dollar short-term credit markets in Europe, the US Federal Reserve Bank reestablished temporary US dollar liquidity swap facilities with the European Central Bank (ECB), while the ECB established long-term financing operations of various tenors to provide additional liquidity to the market. The European Union (EU), the ECB and the International Monetary Fund announced a coordinated package of financial aid totaling Euro 750 billion (close to $1 trillion in US dollar terms). Ultimately, the tone of the short-term credit markets improved, and LIBOR settings stabilized, by the end of June 2010. In a continued effort to further strengthen the Euro-zone financial system, at its summit held in March 2011, the European Union adopted a preliminary framework to address the size and scope of financial stability mechanisms, bank stress tests, fiscal reform, and surveillance of macroeconomic imbalances. Short-dated LIBOR settings finished the period unchanged on a year-over-year basis. The slope of the LIBOR curve as measured from one month to one year, flattened by 14 basis points, led by a decline in the one-year LIBOR setting. In the tax-exempt space, historically low rates resulted in an overall decline in money fund assets over the past 12 months. The seven-day Securities Industry and Financial Markets Association Index remained in a tight range around 0.28%, its average rate for the annual period. While tax-exempt money market funds, which are comprised primarily of municipal variable rate demand notes (VRDNs), experienced declining assets during the period, non-traditional buyers stepped into the tax-exempt market, which kept dealer inventories low and manageable throughout the year. Non-traditional buy- ers were drawn to the favorable yields offered on VRDNs, which served as an attractive alternative to asset-backed commercial paper, where supply had dwindled. Demand for VRDNs was further supported by recent regulatory amendments requiring higher levels of liquidity in money market funds. Although municipal issuers have limited the new supply of VRDNs, the market has turned its focus to the expiration of bank commitments enhancing over $100 billion of outstanding municipal VRDNs in 2011. As of this writing, issuers have been replacing the expiring commitments according to schedule and without difficulty. Additional banks are increasing their participation in the space, which provides better diversification for municipal money market funds. State and local governments continued to struggle with budget shortfalls and reduced their overall issuance of municipal notes. The one-year municipal yield remained relatively stable throughout the year, hovering around 0.38%, as measured by Thomson Municipal Market Data. Past performance is no guarantee of future results. Index performance is shown for illustrative purposes only. You cannot invest directly in an index. 4 ANNUAL REPORT MARCH 31, 2011 Fund Information as of March 31, 2011 BIF Government Securities Fund BIF Government Securities Fund's (formerly CMA Government Securities Fund) (the “Fund”) investment objective is to seek preservation of capital, cur- rent income and liquidity. 7-Day 7-Day Yields SEC Yield Yield As of March 31, 2011 0.00% 0.00% BIF Treasury Fund BIF Treasury Fund's (formerly CMA Treasury Fund) (the “Fund”) investment objective is to seek preservation of capital, liquidity and current income. 7-Day 7-Day Yields SEC Yield Yield As of March 31, 2011 0.00% 0.00% The 7-Day SEC Yield may differ from the 7-Day Yield shown above due to the fact that the 7-Day SEC Yield excludes distributed capital gains. Past performance is not indicative of future results. Disclosure of Expenses Shareholders of each Fund may incur the following charges: (a) expenses related to transactions, including sales charges, redemption fees and exchange fees; and (b) operating expenses including administration fees, distribution fees including 12b-1 fees and other Fund expenses. The expense example below (which is based on a hypothetical investment of $1,000 invested on October 1, 2010 and held through March 31, 2011) is intended to assist shareholders both in calculating expenses based on an investment in each Fund and in comparing these expenses with similar costs of investing in other mutual funds. The table below provides information about actual account values and actual expenses. In order to estimate the expenses a shareholder paid during the period covered by this report, shareholders can divide their account value by $1,000 and then multiply the result by the number corresponding to their Fund under the heading entitled “Expenses Paid During the Period.” The table also provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses. In order to assist shareholders in comparing the ongoing expenses of investing in these Funds and other funds, compare the 5% hypothetical example with the 5% hypothetical examples that appear in other funds’ shareholder reports. The expenses shown in the table are intended to highlight shareholders’ ongoing costs only and do not reflect any transactional expenses, such as sales charges, redemption fees or exchange fees, if any. Therefore, the hypothetical example is useful in comparing ongoing expenses only, and will not help shareholders determine the relative total expenses of own- ing different funds. If these transactional expenses were included, share- holder expenses would have been higher. Actual Hypothetical 2 Ending Ending Beginning Account Value Beginning Account Value Account Value March 31, Expenses Paid Account Value March 31, Expenses Paid Annualized October 1, 2010 During the Period 1 October 1, 2010 During the Period 1 Expense Ratio BIF Government Securities Fund $1,000.00 $1,000.10 $0.90 $1,000.00 $1,024.00 $0.91 0.18% BIF Treasury Fund $1,000.00 $1,000.10 $0.75 $1,000.00 $1,024.15 $0.76 0.15% 1 For each Fund, expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period shown). Because the Funds are feeder funds, the expense table example reflects the expenses of both the Fund and the Master LLC in which it invests. 2 Hypothetical 5% annual return before expenses is calculated by pro rating the number of days in the most recent fiscal half year divided by 365. ANNUAL REPORT MARCH 31, 2011 5 Statements of Assets and Liabilities BIF BIF Government Treasury March 31, 2011 Securities Fund Fund Assets Investments at value — Master Government Securities LLC and Master Treasury LLC (individually “Government LLC” and “Treasury LLC”, or collectively, the “Master LLCs”), respectively 1 $208,511,561 $1,625,804,774 Capital shares sold receivable 636,152 — Distribution fees receivable 40 — Prepaid expenses 24,535 16,029 Total assets 209,172,288 1,625,820,803 Liabilities Contributions payable to the Master LLC 636,152 — Administration fees payable 7,021 75,103 Officer's fees payable 70 356 Other accrued expenses payable 12,453 26,588 Total liabilities 655,696 102,047 Net Assets $208,516,592 $1,625,718,756 Net Assets Consist of Paid-in capital 2 $208,515,076 $1,625,682,972 Accumulated net realized gain allocated from the Master LLCs 1,516 35,784 Net Assets , $1.00 net asset value per share $208,516,592 $1,625,718,756 1 Investments at cost $208,511,561 $1,625,804,774 2 Shares outstanding, unlimited number of shares authorized, $0.10 par value 208,515,078 1,625,682,974 See Notes to Financial Statements. 6 ANNUAL REPORT MARCH 31, 2011 Statements of Operations BIF BIF Government Treasury Year Ended March 31, 2011 Securities Fund Fund Investment Income Income $ 68 — Net investment income allocated from the Master LLCs: Interest 529,608 $ 2,258,223 Total expenses (778,435) (2,572,980) Fees waived 623,132 1,209,800 Total income 374,373 895,043 Expenses Administration 724,433 3,626,068 Distribution 357,376 1,805,263 Registration 81,156 27,419 Transfer agent 34,010 131,605 Professional 25,795 32,880 Printing 17,893 57,271 Officer 141 722 Miscellaneous 10,089 17,107 Total expenses 1,250,893 5,698,335 Less fees waived by administrator (519,192) (2,998,241) Less distribution fees waived (357,376) (1,805,263) Total expenses after fees waived 374,325 894,831 Net investment income 48 212 Realized Gain Allocated from the Master LLCs Net realized gain on investments 17,416 93,570 Net Increase in Net Assets Resulting from Operations $ 17,464 $ 93,782 See Notes to Financial Statements. ANNUAL REPORT MARCH 31, 2011 7 Statements of Changes in Net Assets BIF BIF Government Treasury Securities Fund Fund Year Ended March 31, Year Ended March 31, Increase (Decrease) in Net Assets: Operations Net investment income $ 48 $ 503 $ 212 $ 495,999 Net realized gain 17,416 17,308 93,570 173,302 Net increase in net assets resulting from operations 17,464 17,811 93,782 669,301 Dividends and Distributions to Shareholders From Net investment income (48) (84,596) (212) (946,975) Net realized gain (25,915) (7,293) (119,789) (25,501) Decrease in net assets resulting from dividends and distributions to shareholders (25,963) (91,889) (120,001) (972,476) Capital Share Transactions Net proceeds from sale of shares 1,719,029,241 2,098,183,806 4,391,156,625 5,877,610,950 Reinvestment of dividends and distributions 25,816 91,408 119,526 972,468 Cost of shares redeemed (1,831,172,546) (2,446,034,769) (4,442,865,253) (8,436,287,247) Net decrease in net assets derived from capital share transactions (112,117,489) (347,759,555) (51,589,102) (2,557,703,829) Net Assets Total decrease in net assets (112,125,988) (347,833,633) (51,615,321) (2,588,007,004) Beginning of year 320,642,580 668,476,213 1,677,334,077 4,235,341,081 End of year $ 208,516,592 $ 320,642,580 $1,625,718,756 $1,677,334,077 See Notes to Financial Statements. 8 ANNUAL REPORT MARCH 31, 2011 Financial Highlights BIF Government Securities Fund Year Ended March 31, Per Share Operating Performance Net asset value, beginning of year $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Net investment income 0.0000 0.0000 0.0070 0.0369 0.0439 Net realized gain (loss) 0.0001 0.0000 0.0001 (0.0005) 0.0003 Net increase from investment operations 0.0001 0.0000 0.0071 0.0364 0.0442 Dividends and distributions from: Net investment income (0.0000) (0.0002) (0.0070) (0.0369) (0.0439) Net realized gain (0.0001) (0.0000) — — (0.0000) Total dividends and distributions (0.0001) (0.0002) (0.0070) (0.0369) (0.0439) Net asset value, end of year $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total Investment Return 1 Total investment return 0.01% 0.03% 0.70% 3.74% 4.46% Ratios to Average Net Assets 2 Total expenses 0.49% 3 0.50% 0.63% 0.66% 0.70% Total expenses after fees waived 0.18% 0.22% 0.55% 0.66% 0.70% Net investment income 0.00% 4 0.00% 4 0.67% 3.53% 4.41% Supplemental Data Net assets, end of year (000) $208,517 $ 320,643 $ 668,476 $ 797,803 $ 503,160 1 Where applicable, total investment returns include the reinvestment of dividends and distributions. 2 Includes the Fund’s share of the Master LLC’s allocated expenses and/or net investment income. 3 Ratio includes the Fund’s share of the Master LLC’s allocated fees waived of 0.22%. 4 Amount is less than 0.01%. See Notes to Financial Statements. ANNUAL REPORT MARCH 31, 2011 9 Financial Highlights BIF Treasury Fund Year Ended March 31, Per Share Operating Performance Net asset value, beginning of year $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Net investment income 0.0000 0.0002 0.0064 0.0343 0.0421 Net realized gain (loss) 0.0001 0.0001 0.0001 (0.0002) 0.0003 Net increase from investment operations 0.0001 0.0003 0.0065 0.0341 0.0424 Dividends and distributions from: Net investment income (0.0000) (0.0004) (0.0064) (0.0343) (0.0421) Net realized gain (0.0001) (0.0000) — — (0.0000) Total dividends and distributions (0.0001) (0.0004) (0.0064) (0.0343) (0.0421) Net asset value, end of year $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total Investment Return 1 Total investment return 0.01% 0.04% 0.64% 3.48% 4.28% Ratios to Average Net Assets 2 Total expenses 0.49% 3 0.53% 0.57% 0.60% 0.68% Total expenses after fees waived 0.16% 0.20% 0.50% 0.60% 0.68% Net investment income 0.00% 4 0.02% 0.46% 2.92% 4.22% Supplemental Data Net assets, end of year (000) $1,625,719 $ 1,677,334 $ 4,235,341 $ 2,434,583 $ 462,854 1 Where applicable, total investment returns include the reinvestment of dividends and distributions. 2 Includes the Fund’s share of the Master LLC’s allocated expenses and/or net investment income. 3 Ratio includes the Fund’s share of the Master LLC’s allocated fees waived of 0.08%. 4 Amount is less than 0.01%. See Notes to Financial Statements. 10 ANNUAL REPORT MARCH 31, 2011 BIF Government Securities Fund and BIF Treasury Fund Notes to Financial Statements 1. Organization and Significant Accounting Policies: BIF Government Securities Fund and BIF Treasury Fund (formerly CMA Government Securities Fund and CMA Treasury Fund, respectively) (collectively the “Funds” or individually a “Fund”) are registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as no load, diversified, open end management investment companies. Each Fund is organized as a Massachusetts business trust. BIF Government Securities Fund and BIF Treasury Fund seek to achieve their investment objectives by investing all of their assets in Master Government Securities LLC and Master Treasury LLC, respectively, (collec- tively the “Master LLCs” or individually a “Master LLC”), which have the same investment objectives and strategies as the Funds. Each Master LLC is organized as a Delaware limited liability company. The value of each Fund’s investment in the respective Master LLC reflects each Fund’s proportionate interest in the net assets of the respective Master LLC. The percentage of the Master LLCs owned by the applicable Fund at March 31, 2011 was 42.0% for BIF Government Securities Fund and 61.9% for BIF Treasury Fund. The performance of each Fund is directly affected by the performance of the Master LLCs. The financial statements of the Master LLCs, including the Schedules of Investments, are included else- where in this report and should be read in conjunction with the Funds' financial statements. The Board of Trustees of the Funds and Board of Directors of the Master LLCs are referred to throughout this report as the “Board of Directors” or the “Board”. The Funds’ financial statements are prepared in conformity with accounting principles generally accepted in the United States of America (“US GAAP”), which may require manage- ment to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. The following is a summary of significant accounting policies followed by the Funds: Valuation: US GAAP defines fair value as the price the Funds would receive to sell an asset or pay to transfer a liability in an orderly transac- tion between market participants at the measurement date. The Funds record their investment in the respective Master LLC at fair value based on the Funds' proportionate interest in the net assets of the respective Master LLC. Valuation of securities held by the Master LLCs is discussed in Note 1 of the Master LLCs’ Notes to Financial Statements, which are included elsewhere in this report. Each Fund seeks to maintain the net asset value per share at $1.00, although there is no assurance that they will be able to do so on a continuing basis. Investment Transactions and Investment Income: For financial reporting purposes, contributions to and withdrawals from the Master LLCs are accounted for on a trade date basis. Each Fund records daily its proportionate share of the Master LLC’s income, expenses and realized gains and losses. In addition, the Funds accrue their own income and expenses. Dividends and Distributions: Dividends from net investment income are declared and reinvested daily. Distributions of realized gains, if any, are recorded on the ex-dividend date. The amount and timing of dividends and distributions are determined in accordance with federal income tax regulations, which may differ from US GAAP. Income Taxes: It is each Fund's policy to comply with the requirements of the Internal Revenue Code of 1986, as amended, applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no federal income tax provision is required. Each Fund files US federal and various state and local tax returns. No income tax returns are currently under examination. The statute of limita- tions on the Funds’ US federal tax returns remains open for each of the four years ended March 31, 2011. The statutes of limitations on each Fund’s state and local tax returns may remain open for an additional year depending upon the jurisdiction. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. Other: Expenses directly related to a Fund are charged to that Fund. Other operating expenses shared by several funds are pro rated among those funds on the basis of relative net assets or other appropriate methods. The Funds may earn interest on positive cash balances in demand deposit accounts that are maintained by the transfer agent on behalf of the Funds. This amount is shown as income on the Statements of Operations. 2. Administration Agreement and Other Transactions with Affiliates: The PNC Financial Services Group, Inc. ("PNC"), Bank of America Corporation ("BAC") and Barclays Bank PLC ("Barclays") are the largest stockholders of BlackRock, Inc. ("BlackRock"). Due to the ownership structure, PNC is an affiliate of the Funds for 1940 Act purposes, but BAC and Barclays are not. Each Fund entered into an Administration Agreement with BlackRock Advisors, LLC (the “Administrator”), an indirect, wholly owned subsidiary of BlackRock, to provide administrative services (other than investment advice and related portfolio activities). For such services, each Fund pays the Administrator a monthly fee at an annual rate of 0.25% of the average daily value of each Fund’s respective net assets. The Funds do not pay an investment advisory fee or investment management fee. ANNUAL REPORT MARCH 31, 2011 11 BIF Government Securities Fund and BIF Treasury Fund Notes to Financial Statements (concluded) Each Fund has entered into a Distribution Agreement and Distribution and Service Plan with BlackRock Investments, LLC (”BRIL“), an affiliate of BlackRock. Pursuant to the Distribution and Service Plan and in accordance with Rule 12b-1 under the 1940 Act, each Fund pays BRIL ongoing distribution fees. The fees are accrued daily and paid monthly at the annual rate of 0.125% of each Fund’s respective average daily net assets. The Administrator and BRIL voluntarily agreed to waive their respective administration and distribution fees and/or reimburse operating expenses to enable the Funds to maintain a minimum daily net invest- ment income dividend. These amounts are reported in the Statements of Operations as fees waived by administrator and distribution fees waived. The Administrator and BRIL may discontinue the waiver or reimburse- ment at any time. Certain officers and/or directors of the Funds are officers and/or direc- tors of BlackRock or its affiliates. The Funds reimburse the Administrator for compensation paid to the Funds' Chief Compliance Officer. 3. Capital Share Transactions: The number of shares sold, reinvested and redeemed correspond to the net proceeds from the sale of shares, reinvestment of dividends and dis- tributions and cost of shares redeemed, respectively, since shares are sold and redeemed at $1.00 per share. 4. Income Tax Information: The tax character of distributions paid during the years ended March 31, 2011 and March 31, 2010 was as follows: March 31, 2011 March 31, 2010 BIF Government BIF BIF Government BIF Securities Fund Treasury Fund Securities Fund Treasury Fund Ordinary income $ 25,963 $ 120,001 $ 91,889 $ 972,476 Total distributions $ 25,963 $ 120,001 $ 91,889 $ 972,476 As of March 31, 2011, there were no significant differences between book and tax components of net assets. 5. Subsequent Events: Management has evaluated the impact of all subsequent events on each Fund through the date the financial statements were issued and has determined that there were no subsequent events requiring adjustment or additional disclosure in the financial statements. 12 ANNUAL REPORT MARCH 31, 2011 BIF Government Securities Fund and BIF Treasury Fund Report of Independent Registered Public Accounting Firm To the Shareholders and Boards of Trustees of BIF Government Securities Fund and BIF Treasury Fund: We have audited the accompanying statements of assets and liabilities of BIF Government Securities Fund and BIF Treasury Fund (formerly CMA Government Securities Fund and CMA Treasury Fund, respectively) (the “Funds”) as of March 31, 2011, and the related statements of opera- tions for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assur- ance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by manage- ment, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of BIF Government Securities Fund and BIF Treasury Fund as of March 31, 2011, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Princeton, New Jersey May 26, 2011 Important Tax Information (Unaudited) The following information is provided with respect to the ordinary income distributions paid by the Funds during the fiscal year ended March 31, 2011: BIF Government BIF Securities Treasury Fund Fund Federal Obligation Interest* 0.12% 0.18% Interest-Related Dividends and Qualified Short-Term Capital Gains for Non-U.S. Residents** 100.00% 100.00% * The law varies in each state as to whether and what percentage of dividend income attributable to federal obligations is exempt from state income tax. We recommend that you consult your tax advisor to determine if any portion of the dividends you received is exempt from state income taxes. ** Represents the portion of the taxable ordinary income dividends eligible for exemption from US withholding tax for nonresident aliens and foreign corporations. ANNUAL REPORT MARCH 31, 2011 13 Master Government Securities LLC and Master Treasury LLC Portfolio Information as of March 31, 2011 Portfolio Composition Percent of Master Government Securities LLC Net Assets U.S. Treasury Obligations 61% Repurchase Agreements 39 Total 100% Percent of Master Treasury LLC Net Assets U.S. Treasury Obligations 100% Total 100% 14 ANNUAL REPORT MARCH 31, 2011 Master Government Securities LLC Schedule of Investments March 31, 2011 (Percentages shown are based on Net Assets) Par Issue Value U.S. Treasury Obligations U.S. Treasury Bills (a): 0.19%, 4/07/11 $ 40,000 $39,998,762 0.15%, 4/14/11 10,000 9,999,426 0.15%, 5/05/11 40,000 39,994,167 0.15%, 5/12/11 5,000 4,999,125 0.20%, 5/26/11 15,000 14,995,450 0.15% – 0.21%, 6/02/11 20,000 19,993,788 0.19%, 6/09/11 8,000 7,997,122 0.19%, 6/16/11 20,000 19,991,872 0.10%, 6/30/11 25,000 24,993,681 0.19%, 7/14/11 15,000 14,991,906 0.19%, 7/21/11 10,000 9,994,244 0.19%, 7/28/11 10,000 9,993,885 0.17%, 8/18/11 25,000 24,983,958 0.16%, 9/08/11 10,000 9,993,068 0.15%, 9/22/11 40,000 39,970,833 0.23%, 10/20/11 10,000 9,987,031 Total U.S. Treasury Obligations — 61.0% 302,878,318 Repurchase Agreements Bank of America Merrill Lynch Inc., 0.08%, 4/01/11 (Purchased on 3/31/11 to be repurchased at $18,000,040, collateralized by U.S. Treasury Note, 0.38% due 10/31/12, par and fair values of $18,397,300 and $18,360,031, respectively) 18,000 18,000,000 Citigroup Global Markets, Inc., 0.11%, 4/06/11 (Purchased on 3/30/11 to be repurchased at $24,000,513, collateralized by U.S. Treasury Note, 3.00% due 9/30/16, par and fair values of $23,734,600 and $24,480,009, respectively) 24,000 24,000,000 Credit Suisse Securities, (USA), LLC, 0.12%, 4/01/11 (Purchased on 3/31/11 to be repurchased at $22,000,073, collateralized by U.S. Treasury Note, 4.63% due 11/15/16, par and fair values of $19,795,000 and $22,443,213, respectively) 22,000 22,000,000 Deutsche Bank Securities, Inc., 0.11%, 4/06/11 (Purchased on 3/30/11 to be repurchased at $24,000,513, collateralized by U.S. Treasury STRIPS†, 0.00% due 8/15/23, par and fair values of $40,939,878 and $24,480,000, respectively) 24,000 24,000,000 HSBC Securities (USA), Inc., 0.12%, 4/01/11 (Purchased on 3/31/11 to be repurchased at $19,110,064, collateralized by various U.S. Treasury Inflation Index Bonds, 1.25% – 2.63% due 4/15/11 – 7/15/20, par and fair values of $16,934,000 and $19,493,215, respectively) 19,110 19,110,000 Mizuho Securities USA LLC, 0.12%, 4/01/11 (Purchased on 3/31/11 to be repurchased at $18,000,060, collateralized by U.S. Treasury Note, 1.00% due 7/31/11, par and fair values of $18,278,900 and 18,360,092, respectively) 18,000 18,000,000 Morgan Stanley & Co. Inc., 0.11%, 4/01/11 (Purchased on 3/31/11 to be repurchased at $22,000,067, collateralized by U.S. Treasury Inflation Index Bond, 2.38% due 1/15/25, par and fair values of $17,091,500 and $22,440,114, respectively) 22,000 22,000,000 Par Issue Value Repurchase Agreements (concluded) RBS Securities Inc., 0.12%, 4/01/11 (Purchased on 3/31/11 to be repurchased at $23,000,077, collateralized by U.S. Treasury Note, 3.00% due 2/28/17, par and fair values of $22,860,000 and $23,464,354, respectively) $ 23,000 $ UBS Securities LLC, 0.12%, 4/01/11 (Purchased on 3/31/11 to be repurchased at $23,000,077, collateralized by U.S. Treasury Note, 0.63% due 2/28/13, par and fair values of $23,512,800 and $23,460,049, respectively) 23,000 23,000,000 Total Repurchase Agreements — 38.9% 193,110,000 Total Investments (Cost — $495,988,318*) — 99.9% 495,988,318 Other Assets Less Liabilities — 0.1% 701,151 Net Assets — 100.0% $ 496,689,469 * Cost for Federal Income tax purposes. † Separately Traded Registered Interest and Principal of Securities (STRIPS). (a) Rates shown are discount rates or a range of discount rates paid at the time of purchase. • Fair Value Measurements — Various inputs are used in determining the fair value of investments. These inputs are summarized in three broad levels for financial statement purposes as follows: • Level 1 — price quotations in active markets/exchanges for identical assets and liabilities • Level 2 — other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for iden- tical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) • Level 3 — unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available (including the Master LLC’s own assumptions used in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Master LLC’s policy regarding valuation of investments and other significant accounting policies, please refer to Note 1 of the Notes to Financial Statements. The following table summarizes the inputs used as of March 31, 2011 in deter- mining the fair valuation of the Master LLC’s investments: Valuation Inputs Level 1 Level 2 Level 3 Total Assets: Investments: U.S. Treasury Obligations — $ 302,878,318 — $ 302,878,318 Repurchase Agreements — 193,110,000 — 193,110,000 Total — $ 495,988,318 — $ 495,988,318 See Notes to Financial Statements. ANNUAL REPORT MARCH 31, 2011 15 Master Treasury LLC Schedule of Investments March 31, 2011 (Percentages shown are based on Net Assets) Par Issue Value U.S. Treasury Obligations U.S. Treasury Bills (a): 0.07% – 0.14%, 4/07/11 $ 188,729 $ 188,726,042 0.06% – 0.17%, 4/14/11 601,889 601,872,225 0.12%, 4/15/11 1,296 1,295,938 0.07% – 0.14%, 4/21/11 77,818 77,814,377 0.04% – 0.18%, 4/28/11 328,247 328,232,255 0.04% – 0.17%, 5/05/11 231,250 231,223,914 0.15% – 0.18%, 5/12/11 94,114 94,096,973 0.13% – 0.18%, 5/19/11 65,916 65,901,413 0.06% – 0.21%, 6/02/11 75,746 75,725,318 0.07% – 0.11%, 6/09/11 87,187 87,169,076 0.19%, 6/16/11 37,000 36,987,446 0.09% – 0.19%, 6/23/11 85,000 84,973,890 0.10% – 0.19%, 6/30/11 143,200 143,151,363 0.19%, 7/07/11 16,137 16,128,654 0.19%, 7/14/11 75,000 74,959,531 0.10% – 0.19%, 7/21/11 215,000 214,922,805 0.12% – 0.19%, 7/28/11 55,369 55,336,303 0.18%, 8/11/11 50,000 49,966,750 0.17%, 8/18/11 25,000 24,983,958 0.16%, 8/25/11 44,241 44,212,999 0.17%, 9/01/11 30,000 29,978,183 0.16%, 9/08/11 48,560 48,526,338 0.15%, 9/22/11 50,000 49,963,542 Total Investments (Cost — $2,626,149,293*) — 100.0% 2,626,149,293 Other Assets Less Liabilities — 0.0% 75,149 Net Assets — 100.0% $2,626,224,442 * Cost for federal income tax purposes. (a) Rates shown are discount rates or a range of discount rates paid at the time of purchase. • Fair Value Measurements — Various inputs are used in determining the fair value of investments. These inputs are summarized in three broad levels for financial statement purposes as follows: • Level 1 — price quotations in active markets/exchanges for identical assets and liabilities • Level 2 — other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for iden- tical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) • Level 3 — unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available (including the Master LLC's own assumptions used in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Master LLC's policy regarding valuation of investments and other significant accounting policies, please refer to Note 1 of the Notes to Financial Statements. The following table summarizes the inputs used as of March 31, 2011 in deter- mining the fair valuation of the Master LLC's investments: Valuation Inputs Level 1 Level 2 Level 3 Total Assets: Investments: U.S. Treasury Obligations — $2,626,149,293 — $2,626,149,293 See Notes to Financial Statements. 16 ANNUAL REPORT MARCH 31, 2011 Statements of Assets and Liabilities Master Government Master March 31, 2011 Securities LLC Treasury LLC Assets Investments at value — unaffiliated 1 $ 302,878,318 $2,626,149,293 Repurchase agreements at value — unaffiliated 2 193,110,000 — Cash 448 893 Contributions receivable from investors 769,105 306,993 Interest receivable 146 — Prepaid expenses 12,879 24,917 Total assets 496,770,896 2,626,482,096 Liabilities Investment advisory fees payable 20,233 127,087 Other affiliates payable 2,526 11,157 Directors’ fees payable 195 777 Other accrued expenses payable 58,473 118,633 Total liabilities 81,427 257,654 Net Assets $ 496,689,469 $2,626,224,442 Net Assets Consist of Investors’ capital $ 496,689,469 $2,626,224,442 1 Investments at cost — unaffiliated $ 302,878,318 $2,626,149,293 2 Repurchase agreements at cost — unaffiliated $ 193,110,000 — See Notes to Financial Statements. ANNUAL REPORT MARCH 31, 2011 17 Statements of Operations Master Government Master Year Ended March 31, 2011 Securities LLC Treasury LLC Investment Income Interest $ 1,176,703 $ 3,891,460 Expenses Investment advisory 1,499,133 4,002,449 Accounting services 78,698 212,636 Professional 63,336 44,083 Custodian 44,955 67,863 Directors 17,440 61,557 Printing 699 3,455 Miscellaneous 17,974 44,289 Total expenses 1,722,235 4,436,332 Less fees waived by advisor (1,367,742) (2,089,778) Total expenses after fees waived 354,493 2,346,554 Net investment income 822,210 1,544,906 Realized Gain Net realized gain from investments 40,397 162,209 Net Increase in Net Assets Resulting from Operations $ 862,607 $ 1,707,115 Statements of Changes in Net Assets Master Government Securities LLC Master Treasury LLC Year Ended March 31, Year Ended March 31, Increase (Decrease) in Net Assets: Operations Net investment income $ 822,210 $ 1,182,597 $ 1,544,906 $ 2,829,644 Net realized gain 40,397 37,081 162,209 264,676 Net increase in net assets resulting from operations 862,607 1,219,678 1,707,115 3,094,320 Capital Transactions Proceeds from contributions 5,679,330,714 5,503,473,147 12,725,558,637 16,001,007,571 Fair value of withdrawals (5,863,968,369) (5,994,676,614) (12,957,269,818) (18,866,037,313) Net decrease in net assets derived from capital transactions (184,637,655) (491,203,467) (231,711,181) (2,865,029,742) Net Assets Total decrease in net assets (183,775,048) (489,983,789) (230,004,066) (2,861,935,422) Beginning of year 680,464,517 1,170,448,306 2,856,228,508 5,718,163,930 End of year $ 496,689,469 $ 680,464,517 $ 2,626,224,442 $ 2,856,228,508 See Notes to Financial Statements. 18 ANNUAL REPORT MARCH 31, 2011 Financial Highlights Master Government Securities LLC Year Ended March 31, Total Investment Return Total investment return 0.13% 0.18% 1.05% 4.16% 4.90% Ratios to Average Net Assets Total expenses 0.27% 0.26% 0.23% 0.24% 0.26% Total expenses after fees waived and paid indirectly 0.06% 0.07% 0.20% 0.24% 0.26% Net investment income 0.13% 0.14% 1.03% 3.99% 4.84% Supplemental Data Net assets, end of year (000) $496,689 $ 680,465 $1,170,448 $1,308,122 $ 964,413 Master Treasury LLC Year Ended March 31, Total Investment Return Total investment return 0.08% 0.10% 0.98% 3.87% 4.70% Ratios to Average Net Assets Total expenses 0.18% 0.17% 0.16% 0.21% 0.26% Total expenses after fees waived and paid indirectly 0.09% 0.14% 0.16% 0.21% 0.26% Net investment income 0.06% 0.08% 0.81% 3.42% 4.63% Supplemental Data Net assets, end of year (000) $2,626,224 $2,856,229 $5,718,164 $3,486,319 $ 874,719 See Notes to Financial Statements. ANNUAL REPORT MARCH 31, 2011 19 Master Government Securities LLC and Master Treasury LLC Notes to Financial Statements 1. Organization and Significant Accounting Policies: Master Government Securities LLC and Master Treasury LLC (collectively the “Master LLCs” or individually a “Master LLC”) are registered under the Investment Company Act of 1940, as amended (the “1940 Act”), and are organized as Delaware limited liability companies. Each Master LLC’s Limited Liability Company Agreement permits the Board of Directors (the “Board”) to issue non transferable interests in the Master LLC, subject to certain limitations. The Master LLCs’ financial statements are prepared in conformity with accounting principles generally accepted in the United States of America (“US GAAP”), which may require man- agement to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. The following is a summary of significant accounting policies followed by the Master LLCs: Valuation: US GAAP defines fair value as the price the Master LLCs would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. The Master LLCs fair value their financial instruments at market value under policies approved by the Board. The Master LLCs’ investments are valued under the amortized cost method which approximates current market value in accordance with Rule 2a-7 of the 1940 Act. Under this method, securities are valued at cost when purchased and thereafter, a constant proportionate accretion and amortization of any premiums and dis- counts are recorded until the maturity of the security. Repurchase Agreements: The Master LLCs may invest in repurchase agreements. In a repurchase agreement, the Master LLCs purchase a security from a counterparty who agrees to repurchase the same security at a mutually agreed upon date and price. On a daily basis, the counter- party is required to maintain collateral subject to the agreement and in value no less than the agreed repurchase amount. The agreements are conditioned upon the collateral being deposited under the Federal Reserve book entry system or held in a segregated account by the Master LLCs’ custodian or designated sub-custodians under tri-party repurchase agreements. In the event the counterparty defaults and the fair value of the collateral declines, the Master LLCs could experience losses, delays and costs in liquidating the collateral. Investment Transactions and Investment Income: For financial reporting purposes, investment transactions are recorded on the dates the trans- actions are entered into (the trade dates). Realized gains and losses on investment transactions are determined on the identified cost basis. Interest income, including amortization of premium and accretion of discount on debt securities, is recognized on the accrual basis. Income Taxes: The Master LLCs are classified as partnerships for federal income tax purposes. As such, each investor in each Master LLC is treated as the owner of its proportionate share of the net assets, income, expenses and realized and unrealized gains and losses of that Master LLC. Therefore, no federal income tax provision is required. It is intended that each Master LLC’s assets will be managed so an investor in the Master LLC can satisfy the requirements of Subchapter M of the Internal Revenue Code of 1986, as amended. Each Master LLC files US federal and various state and local tax returns. The statute of limitations on each Master LLC’s US federal tax returns remains open for each of the four years ended March 31, 2011. The statutes of limitations on each Master LLC’s state and local tax returns may remain open for an additional year depending upon the jurisdiction. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. Other: Expenses directly related to a Master LLC are charged to that Master LLC. Other operating expenses shared by several funds are pro rated among those funds on the basis of relative net assets or other appropriate methods. The Master LLCs have an arrangement with the custodian whereby fees may be reduced by credits earned on uninvested cash balances, which if applicable are shown as fees paid indirectly in the Statements of Operations. The custodian imposes fees on overdrawn cash balances, which can be offset by accumulated credits earned or may result in additional custody charges. 2. Investment Advisory Agreement and Other Transactions with Affiliates: The PNC Financial Services Group, Inc. ("PNC"), Bank of America Corporation ("BAC") and Barclays Bank PLC ("Barclays") are the largest stockholders of BlackRock, Inc. ("BlackRock"). Due to the ownership structure, PNC is an affiliate of the Master LLCs for 1940 Act purposes, but BAC and Barclays are not. The Master LLCs entered into an Investment Advisory Agreement with BlackRock Advisors, LLC (the “Manager”), the Master LLCs’ investment advisor, an indirect, wholly owned subsidiary of BlackRock, to provide investment advisory and administration services. The Manager is respon- sible for the management of each Master LLC’s portfolio and provides the necessary personnel, facilities, equipment and certain other services necessary to the operations of each Master LLC. For such services, each Master LLC pays the Manager a monthly fee at the following annual rates of each Master LLC’s average daily net assets as follows: Portion of Average Daily Value of Net Assets Rate Not exceeding $500 million 0.250% In excess of $500 million, but not exceeding $1 billion 0.175% In excess of $1 billion 0.125% 20 ANNUAL REPORT MARCH 31, 2011 Master Government Securities LLC and Master Treasury LLC Notes to Financial Statements (concluded) The Manager has also voluntarily agreed to waive a portion of the advi- sory fees and/or reimburse operating expenses of each Master LLC to enable the feeders that invest in the Master LLCs, respectively, to main- tain minimum levels of net investment income. These amounts are reported in the Statements of Operations as fees waived by advisor. The Manager entered into a sub-advisory agreement with BlackRock Institutional Management Corporation (“BIMC”), an affiliate of the Manager. The Manager pays BIMC for services it provides, a monthly fee that is a percentage of the investment advisory fees paid by each Master LLC to the Manager. For the year ended March 31, 2011, the Master LLCs reimbursed the Manager for certain accounting services, which are included in account- ing services in the Statements of Operations. The reimbursements were as follows: Reimbursement to Manager Master Government Securities LLC $ 12,012 Master Treasury LLC $ 47,582 Certain officers and/or directors of the Master LLCs are officers and/or directors of BlackRock or its affiliates. 3. Market and Credit Risk: In the normal course of business, the Master LLCs invest in securities and enter into transactions where risks exist due to fluctuations in the market (market risk) or failure of the issuer of a security to meet all its obligations (issuer credit risk). The value of securities held by the Master LLCs may decline in response to certain events, including those directly involving the issuers whose securities are owned by the Master LLCs; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency and interest rate and price fluctuations. Similar to issuer credit risk, the Master LLCs may be exposed to counterparty credit risk, or the risk that an entity with which the Master LLCs have unsettled or open transac- tions may fail to or be unable to perform on its commitments. The Master LLCs manage counterparty credit risk by entering into trans- actions only with counterparties that they believe have the financial resources to honor their obligations and by monitoring the financial stability of those counterparties. Financial assets, which potentially expose the Master LLCs to market, issuer and counterparty credit risks, consist principally of financial instruments and receivables due from counterparties. The extent of the Master LLCs’ exposure to market, issuer and counterparty credit risks with respect to these financial assets is generally approximated by their value recorded in the Master LLCs’ Statements of Assets and Liabilities, less any collateral held by the Master LLCs. 4. Subsequent Events: Management has evaluated the impact of all subsequent events on each Master LLC through the date the financial statements were issued and has determined that there were no subsequent events requiring adjust- ment or additional disclosure in the financial statements. ANNUAL REPORT MARCH 31, 2011 21 Master Government Securities LLC and Master Treasury LLC Report of Independent Registered Public Accounting Firm To the Investors and Boards of Directors of Master Government Securities LLC and Master Treasury LLC: We have audited the accompanying statements of assets and liabilities of Master Government Securities LLC and Master Treasury LLC (the “Master LLCs”), including the schedules of investments, as of March 31, 2011, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Master LLCs’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assur- ance about whether the financial statements and financial highlights are free of material misstatement. The Master LLCs are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Master LLCs’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by manage- ment, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2011, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Master Government Securities LLC and Master Treasury LLC as of March 31, 2011, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Princeton, New Jersey May 26, 2011 22 ANNUAL REPORT MARCH 31, 2011 Officers and Directors Number of BlackRock- Advised Registered Position(s) Length Investment Companies Held with of Time (“RICs”) Consisting of Name, Address Funds/ Served as Investment Portfolios Public and Year of Birth Master LLCs a Director 2 Principal Occupation(s) During Past 5 Years (“Portfolios”) Overseen Directorships Independent Directors 1 Ronald W. Forbes Co-Chair of Since Professor Emeritus of Finance, School of Business, State University 36 RICs consisting of None 55 East 52nd Street the Board 1981/ of New York at Albany since 2000. 95 Portfolios New York, NY 10055 and Director 2002 1940 Rodney D. Johnson Co-Chair of Since President, Fairmount Capital Advisors, Inc. since 1987; Director, 36 RICs consisting of None 55 East 52nd Street the Board 2007 Fox Chase Cancer Center from 2004 to 2010; Member of the 95 Portfolios New York, NY 10055 and Director Archdiocesan Investment Committee of the Archdiocese of 1941 Philadelphia since 2004; Director, The Committee of Seventy (civic) since 2006. David O. Beim Director Since Professor of Professional Practice at the Columbia University 36 RICs consisting of None 55 East 52nd Street 2007 Graduate School of Business since 1991; Trustee, Phillips Exeter 95 Portfolios New York, NY 10055 Academy since 2002; Chairman, Wave Hill, Inc. (public garden and 1940 cultural center) from 1990 to 2006. Dr. Matina S. Horner Director Since Executive Vice President of Teachers Insurance and Annuity Associa- 36 RICs consisting of NSTAR (electric 55 East 52nd Street 2007 tion and College Retirement Equities Fund from 1989 to 2003. 95 Portfolios and gas utility) New York, NY 10055 1939 Herbert I. London Director and Since Professor Emeritus, New York University since 2005; John M. Olin 36 RICs consisting of AIMS Worldwide, 55 East 52nd Street Member of the 2007 Professor of Humanities, New York University from 1993 to 2005 95 Portfolios Inc. (marketing) New York, NY 10055 Audit Committee and Professor thereof from 1980 to 2005; President, Hudson 1939 Institute (policy research organization) since 1997 and Trustee thereof since 1980; Chairman of the Board of Trustees for Grantham University since 2006; Director, InnoCentive, Inc. (strategic solutions company) since 2005; Director, Cerego, LLC (software development and design) since 2005; Director, Cybersettle (dispute resolution technology) since 2009. Cynthia A. Montgomery Director Since Professor, Harvard Business School since 1989; Director, Harvard 36 RICs consisting of Newell Rubbermaid, 55 East 52nd Street 1994/ Business School Publishing from 2005 to 2010; Director, McLean 95 Portfolios Inc. (manufacturing) New York, NY 10055 2002 Hospital since 2005. 1952 Joseph P. Platt Director Since Director, The West Penn Allegheny Health System (a not-for-profit 36 RICs consisting of Greenlight Capital 55 East 52nd Street 2007 health system) since 2008; Director, Jones and Brown (Canadian 95 Portfolios Re, Ltd (reinsurance New York, NY 10055 insurance broker) since 1998; General Partner, Thorn Partners, LP company) 1947 (private investment) since 1998; Director, WQED Multi-Media (public broadcasting not-for-profit) since 2001; Partner, Amarna Corporation, LLC (private investment company) from 2002 to 2008. Robert C. Robb, Jr. Director Since Partner, Lewis, Eckert, Robb and Company (management and 36 RICs consisting of None 55 East 52nd Street 2007 financial consulting firm) since 1981. 95 Portfolios New York, NY 10055 1945 Toby Rosenblatt Director Since President, Founders Investments Ltd. (private investments) 36 RICs consisting of None 55 East 52nd Street 2007 since 1999; Director, College Access Foundation of California 95 Portfolios New York, NY 10055 (philanthropic foundation) since 2009; Director, Forward 1938 Management, LLC since 2007; Director, A.P. Pharma, Inc. (pharmaceuticals) from 1983 to 2011; Director, The James Irvine Foundation (philanthropic foundation) from 1998 to 2008. ANNUAL REPORT MARCH 31, 2011 23 Officers and Directors (continued) Number of BlackRock- Advised Registered Position(s) Length Investment Companies Held with of Time (“RICs”) Consisting of Name, Address Funds/ Served as Investment Portfolios Public and Year of Birth Master LLCs a Director 2 Principal Occupation(s) During Past 5 Years (“Portfolios”) Overseen Directorships Independent Directors 1 (concluded) Kenneth L. Urish Chair of the Since Managing Partner, Urish Popeck & Co., LLC (certified public 36 RICs consisting of None 55 East 52nd Street Audit Committee 2007 accountants and consultants) since 1976; Chairman Elect of 95 Portfolios New York, NY 10055 and Trustee the Professional Ethics Committee of the Pennsylvania Institute 1951 of Certified Public Accountants and Committee Member thereof since 2007; Member of External Advisory Board, The Pennsylvania State University Accounting Department since 2001; Trustee, The Holy Family Foundation from 2001 to 2010; President and Trustee, Pittsburgh Catholic Publishing Associates from 2003 to 2008; Director, Inter-Tel from 2006 to 2007. Frederick W. Winter Director and Since Professor and Dean Emeritus of the Joseph M. Katz School of 36 RICs consisting of None 55 East 52nd Street Member of the 2007 Business, University of Pittsburgh since 2005 and Dean thereof 95 Portfolios New York, NY 10055 Audit Committee from 1997 to 2005; Director, Alkon Corporation (pneumatics) 1945 since 1992; Director, Tippman Sports (recreation) since 2005; Director, Indotronix International (IT services) from 2004 to 2008. 1 Directors serve until their resignation, removal or death, or until December 31 of the year in which they turn 72. The Board has approved one-year extensions in the terms of Directors who turn 72 prior to December 31, 2013. 2 Date shown is the earliest date a person has served as a Director for the Funds/Master LLCs covered by this annual report. Following the combination of Merrill Lynch Investment Managers, L.P. (“MLIM”) and BlackRock, Inc. (“BlackRock”) in September 2006, the various legacy MLIM and legacy BlackRock fund boards were realigned and consolidated into three new fund boards in 2007. As a result, although the chart shows certain Directors as joining the Funds’/Master LLCs’ board in 2007, each Director first became a member of the board of other legacy MLIM or legacy BlackRock funds as follows: David O. Beim, 1998; Ronald W. Forbes, 1977; Dr. Matina S. Horner, 2004; Rodney D. Johnson, 1995; Herbert I. London, 1987; Cynthia A. Montgomery, 1994; Joseph P. Platt, 1999; Robert C. Robb, Jr., 1998; Toby Rosenblatt, 2005; Kenneth L. Urish, 1999; and Frederick W. Winter, 1999. Interested Directors 3 Richard S. Davis Director Since Managing Director, BlackRock, Inc. since 2005; Chief Executive 168 RICs consisting of None 55 East 52nd Street 2007 Officer, State Street Research & Management Company from 2000 288 Portfolios New York, NY 10055 to 2005; Chairman of the Board of Trustees, State Street Research 1945 Mutual Funds from 2000 to 2005. Henry Gabbay Director Since Consultant, BlackRock, Inc. from 2007 to 2008; Managing Director, 168 RICs consisting of None 55 East 52nd Street 2007 BlackRock, Inc. from 1989 to 2007; Chief Administrative Officer, 288 Portfolios New York, NY 10055 BlackRock Advisors, LLC from 1998 to 2007; President of BlackRock 1947 Funds and BlackRock Bond Allocation Target Shares from 2005 to 2007 and Treasurer of certain closed-end funds in the BlackRock fund complex from 1989 to 2006. 3 Mr. Davis is an “interested person” as defined in the 1940 Act, of the Funds/Master LLCs based on his position with BlackRock, Inc. and its affiliates. Mr. Gabbay is an “interested person” of the Funds/Master LLCs based on his former positions with BlackRock, Inc. and its affiliates as well as his ownership of BlackRock, Inc. and The PNC Financial Services Group, Inc. securities. Directors serve until their resignation, removal or death, or until December 31 of the year in which they turn 72. The Board has approved one-year extensions in the terms of Directors who turn 72 prior to December 31, 2013. 24 ANNUAL REPORT MARCH 31, 2011 Officers and Directors (concluded) Position(s) Name, Address Held with Funds/ Length of and Year of Birth Master LLCs Time Served Principal Occupation(s) During Past 5 Years Officers 1 John M. Perlowski President Since Managing Director of BlackRock, Inc. since 2009; Global Head of BlackRock Fund Administration since 2009; 55 East 52nd Street and Chief 2010 Managing Director and Chief Operating Officer of the Global Product Group at Goldman Sachs Asset Management, New York, NY 10055 Executive L.P. from 2003 to 2009; Treasurer of Goldman Sachs Mutual Funds from 2003 to 2009 and Senior Vice President 1964 Officer thereof from 2007 to 2009; Director of Goldman Sachs Offshore Funds from 2002 to 2009; Director of Family Resource Network (charitable foundation) since 2009. Richard Hoerner, CFA Vice Since Managing Director of BlackRock, Inc. since 2000; Co-head of BlackRock’s Cash Management Portfolio Management 55 East 52nd Street President 2009 Group since 2002; Member of the Cash Management Group Executive Committee since 2005. New York, NY 10055 1958 Brendan Kyne Vice Since Managing Director of BlackRock, Inc. since 2010; Director of BlackRock, Inc. from 2008 to 2009; Head of Product 55 East 52nd Street President 2009 Development and Management for BlackRock’s U.S. Retail Group since 2009, Co-head thereof from 2007 to New York, NY 10055 2009; Vice President of BlackRock, Inc. from 2005 to 2008. 1977 Simon Mendelson Vice Since Managing Director of BlackRock, Inc. since 2005; Co-head of the Global Cash and Securities Lending Group since 55 East 52nd Street President 2009 2010; Chief Operating Officer and Head of the Global Client Group for BlackRock's Global Cash Management New York, NY 10055 Business from 2007 to 2010; Head of BlackRock's Strategy and Development Group from 2005 to 2007; Partner 1964 of McKinsey & Co. from 1997 to 2005. Brian Schmidt Vice Since Managing Director of BlackRock, Inc. since 2004; Various positions with U.S. Trust Company from 1991 to 2003 55 East 52nd Street President 2009 including Director from 2001 to 2003 and Senior Vice President from 1998 to 2003; Vice President, Chief Financial New York, NY 10055 Officer and Treasurer of Excelsior Funds, Inc., Excelsior Tax-Exempt Funds, Inc. and Excelsior Funds Trust from 2001 1958 to 2003. Christopher Stavrakos, CFA Vice Since Managing Director of BlackRock, Inc. since 2006; Co-head of BlackRock’s Cash Management Portfolio 55 East 52nd Street President 2009 Management Group since 2006; Senior Vice President, CIO, and Director of Liability Management for the New York, NY 10055 Securities Lending Group at Mellon Bank from 1999 to 2006. 1959 Neal Andrews Chief Since Managing Director of BlackRock, Inc. since 2006; Senior Vice President and Line of Business Head of Fund 55 East 52nd Street Financial 2007 Accounting and Administration at PNC Global Investment Servicing (U.S.) Inc. from 1992 to 2006. New York, NY 10055 Officer 1966 Jay Fife Treasurer Since Managing Director of BlackRock, Inc. since 2007 and Director in 2006; Assistant Treasurer of the MLIM and Fund 55 East 52nd Street 2007 Asset Management, L.P. advised funds from 2005 to 2006; Director of MLIM Fund Services Group from 2001 New York, NY 10055 to 2006. 1970 Brian Kindelan Chief Since Chief Compliance Officer of the BlackRock-advised funds since 2007; Managing Director and Senior Counsel of 55 East 52nd Street Compliance 2007 BlackRock, Inc. since 2005. New York, NY 10055 Officer 1959 Ira P. Shapiro Secretary Since Managing Director of BlackRock, Inc. since 2009; Managing Director and Associate General Counsel of Barclays 55 East 52nd Street 2010 Global Investors from 2008 to 2009; Principal thereof from 2004 to 2008. New York, NY 10055 1963 1 Officers of the Funds/Master LLCs serve at the pleasure of the Boards. Further information about the Officers and Directors is available in the Funds’/Master LLCs’ Statements of Additional Information, which can be obtained without charge by calling (800) 221-7210. Investment Advisor Custodian Accounting Agent Distributor Address of the Funds and Administrator State Street Bank State Street Bank BlackRock Investments, LLC 100 Bellevue Parkway BlackRock Advisors, LLC and Trust Company and Trust Company New York, NY 10022 Wilmington, DE 19809 Wilmington, DE 19809 Boston, MA 02111 Princeton, NJ 08540 Sub-Advisor Transfer Agent Independent Registered Legal Counsel BlackRock Institutional Financial Data Public Accounting Firm Sidley Austin LLP Management Corporation Services, Inc. Deloitte & Touche LLP New York, NY 10019 Wilmington, DE 19809 Jacksonville, FL 32246 Princeton, NJ 08540 Effective November 16, 2010, Ira P. Shapiro became Secretary of the Funds/Master LLCs. ANNUAL REPORT MARCH 31, 2011 25 Additional Information General Information Electronic Delivery Electronic copies of most financial reports and prospectuses are available on the Fund’s website or shareholders can sign up for e-mail notifications of quarterly statements, annual and semi-annual reports and prospectuses by enrolling in the Fund’s electronic delivery program. Shareholders Who Hold Accounts with Investment Advisors, Banks or Brokerages: Please contact your financial advisor to enroll. Please note that not all investment advisors, banks or brokerages may offer this service. Householding The Funds will mail only one copy of shareholder documents, including prospectuses, annual and semi-annual reports and proxy statements, to shareholders with multiple accounts at the same address. This practice is commonly called “householding” and it is intended to reduce ex- penses and eliminate duplicate mailings of shareholder documents. Mailings of your shareholder documents may be householded indefi- nitely unless you instruct us otherwise. If you do not want the mailing of these documents to be combined with those for other members of your household, please contact the Transfer Agent at (800) 221-7210. Availability of Quarterly Schedule of Investments The Funds/Master LLCs file their complete schedule of portfolio holdings with the Securities and Exchange Commission (the “SEC”) for the first and third quarters of each fiscal year on Form N-Q. The Funds’/Master LLCs’ Forms N-Q are available on the SEC’s website at http://www.sec.gov and may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on how to access documents on the SEC’s website without charge may be obtained by calling (800) SEC-0330. The Funds’/Master LLCs’ Forms N-Q may also be obtained upon request and without charge by calling (800) 626 1960. Availability of Proxy Voting Policies and Procedures A description of the policies and procedures that the Funds/Master LLCs use to determine how to vote proxies relating to portfolio securities is available (1) without charge, upon request, by calling (800) 626-1960; (2) at http://www.blackrock.com; and (3) on the SEC’s website at http://www.sec.gov. Availability of Proxy Voting Record Information about how the Funds/Master LLCs voted proxies relating to securities held in the Funds’/Master LLCs’ portfolio during the most recent 12-month period ended June 30 is available upon request and without charge (1) at http://www.blackrock.com or by calling (800) 626-1960 and (2) on the SEC’s website at http://www.sec.gov. 26 ANNUAL REPORT MARCH 31, 2011 Additional Information (concluded) BlackRock Privacy Principles BlackRock is committed to maintaining the privacy of its current and former fund investors and individual clients (collectively, Clients) and to safeguarding their non-public personal information. The following information is provided to help you understand what personal informa- tion BlackRock collects, how we protect that information and why in cer- tain cases we share such information with select parties. If you are located in a jurisdiction where specific laws, rules or regula- tions require BlackRock to provide you with additional or different pri- vacy-related rights beyond what is set forth below, then BlackRock will comply with those specific laws, rules or regulations. BlackRock obtains or verifies personal non-public information from and about you from different sources, including the following: (i) information we receive from you or, if applicable, your financial intermediary, on applications, forms or other documents; (ii) information about your transactions with us, our affiliates, or others; (iii) information we receive from a consumer reporting agency; and (iv) from visits to our websites. BlackRock does not sell or disclose to non-affiliated third parties any non-public personal information about its Clients, except as permitted by law or as is necessary to respond to regulatory requests or to service Client accounts. These non-affiliated third parties are required to protect the confidentiality and security of this information and to use it only for its intended purpose. We may share information with our affiliates to service your account or to provide you with information about other BlackRock products or serv- ices that may be of interest to you. In addition, BlackRock restricts access to non-public personal information about its Clients to those BlackRock employees with a legitimate business need for the informa- tion. BlackRock maintains physical, electronic and procedural safeguards that are designed to protect the non-public personal information of its Clients, including procedures relating to the proper storage and disposal of such information. ANNUAL REPORT MARCH 31, 2011 27 This report is transmitted to shareholders only. It is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of the Funds unless accompanied or preceded by each Funds current prospectus. An investment in the Funds is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Funds. Total return information assumes reinvestment of all distributions. Past performance results shown in this report should not be considered a representation of future performance. For current month-end performance informa- tion, call (800) 626-1960. Each Funds current 7-day yield more closely reflects the current earnings of the Fund than the total returns quoted. Statements and other information herein are as dated and are subject to change. Item 2 – Code of Ethics – Each registrant (or the “Fund”) has adopted a code of ethics, as of the end of the period covered by this report, applicable to the registrant’s principal executive officer, principal financial officer, principal accounting officer, or controller, or persons performing similar functions. During the period covered by this report, there have been no amendments to or waivers granted under the code of ethics. A copy of the code of ethics is available without charge at www.blackrock.com. Item 3 – Audit Committee Financial Expert – Each registrant’s board of directors (the “board of directors”), has determined that (i) the registrant has the following audit committee financial expert serving on its audit committee and (ii) each audit committee financial expert is independent: Kenneth L. Urish Under applicable securities laws, a person determined to be an audit committee financial expert will not be deemed an “expert” for any purpose, including without limitation for the purposes of Section 11 of the Securities Act of 1933, as a result of being designated or identified as an audit committee financial expert. The designation or identification of a person as an audit committee financial expert does not impose on such person any duties, obligations, or liabilities greater than the duties, obligations, and liabilities imposed on such person as a member of the audit committee and board of directors in the absence of such designation or identification. Item 4 – Principal Accountant Fees and Services The following table presents fees billed by Deloitte & Touche LLP (“D&T”) in each of the last two fiscal years for the services rendered to the Fund: (a) Audit Fees (b) Audit-Related Fees 1 (c) Tax Fees 2 (d) All Other Fees 3 Current Previous Current Previous Current Previous Current Previous Fiscal Year Fiscal Year Fiscal Year Fiscal Year Fiscal Year Fiscal Year Fiscal Year Fiscal Year Entity Name End End End End End End End End BIF Treasury Fund $7,000 $6,800 $0 $0 $9,100 $6,100 $0 $1,299 Master Treasury LLC $25,300 $24,400 $0 $0 $13,000 $9,200 $0 $0 The following table presents fees billed by D&T that were required to be approved by each registrant’s audit committee (the “Committee”) for services that relate directly to the operations or financial reporting of the Fund and that are rendered on behalf of BlackRock Advisors, LLC (“Investment Adviser” or “BlackRock”) and entities controlling, controlled by, or under common control with BlackRock (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser) that provide ongoing services to the Fund (“Fund Service Providers”): Current Fiscal Year End Previous Fiscal Year End (b) Audit-Related Fees 1 $
